Dear Ms. Fontenot:
You advise this office that you are a deputy clerk serving the Evangeline Parish Clerk of Court's Office. You ask if you may also be a member of the democratic parish executive committee.
Although the position as member of a party parish executive committee is provided for as an elective office in the Louisiana Election Code, R.S. 18:444,1 for the purposes of the Louisiana Dual Officeholding Law, R.S. 42:61, et seq., Section 42:62(1) defines "elective office" and specifically excludes all political party offices from that definition. R.S. 42:62(1) states:
  (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office and which is filled by vote of the citizens of this state or of a political subdivision thereof. (Emphasis added).
Thus, the prohibitions of the dual-officeholding law, which necessarily requires review of two or more offices or employments as defined therein, are inapplicable in this instance. *Page 2 
Assuming you meet the requirements of R.S. 18:444, you may hold a position with the democratic parish committee without concerns vis-à-vis the dual-officeholding provisions.
The opinion of this office is limited to the application of the dual-officeholding laws and does not consider any civil service rules or employer policy provisions to the contrary.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams
1 R.S. 18:444(A)  (B) state:
A. Qualifications of members. A member of a parish executive committee of a recognized political party shall meet the qualifications established by the rules and regulations of the state central committee of that recognized political party. The qualifications for membership on parish executive committees of a recognized political party shall be uniform throughout the state.
B. Election and term. (1) Members of a parish executive committee of a recognized political party shall be elected every four years at the same time as the presidential preference primary election. The term of office shall not extend beyond the time for which the member was elected. Notwithstanding this provision, members elected in 1991 shall serve until their successors are chosen.